DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 5, filed 06/02/2022, with respect to the rejection(s) of Claims 21 and 22 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Barton-Sweeney, Hicks, as evidenced by Phillips and Wood Jr.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Barton-Sweeney (US 2016/0066894 A1, hereinafter Barton-Sweeney) in view of Hicks et al (US 2018/0160649 A1, hereinafter Hicks), as evidenced by Non-Patent Literature (NPL) to Phillips (“How Does RFID Technology Work?”) and Wood Jr. et al (US 20090227988 A1, hereinafter Wood Jr.).
Regarding Claim 21, Barton-Sweeney discloses a method for managing fertility of cows (“for , determining a fertility status”, [0107]), the method comprising: 
attaching a patch (Element 502, Fig. 13) to a cow (“502 is arranged in direct contact with the user’s skin”, [0107]), the patch including a substrate configured to support a plurality of components (“The device could also be in the form of a sticker with a circuit embedded into it”, [0117]); 
detecting, with the patch (“502 has built-in sensor(s) that collects biomarker values from the skin”, [0115]), a fertility condition (Element 502 is part of Fig. 13, which is an embodiment of a fertility monitoring system) of the cow (“or where tracking the fertility of multiple mammals is necessary, for example on cattle farms”, [0105]; this shows this method can be used to track a fertility cycle of a cow); 
determining, by the patch, whether information related to the fertility condition is present (“For example, the color of some material on the sensor device 502 may change to indicate a fertile or non-fertile day,”, [0115]; a change indicating information can also be calculated, [0115]); 
estimating an occurrence of a standing estrus window for the cow based on the related information (“These biomarker changes…can be used to detect the fertile window”, [0107]; also [0135]-[0137]). 
Barton-Sweeney discloses the claimed invention except for expressly disclosing operating an aerial drone to fly in a programmed pattern and sending an interrogation signal to the patch; 
if the information is present, transmitting the information from the patch to the aerial drone upon receipt of the interrogation signal; and 
relaying the information from the aerial drone to a monitor. 
However, Hicks teaches operating an aerial drone (Element 1700, Fig. 17; also element 1610, Fig. 16, as explained in [0332]) to fly in a programmed pattern (“Drone 1620 may be programmed to fly a course (e.g. a zigzag or square pattern) over an area A (e.g. a pen or pasture)”, [0326]) and sending an interrogation signal to the patch (“Antenna 1710 has a circular beam width BW in which the animal tags should reside to be sensed. By completely scanning an area in successive passes with the beam, most, if not all, tags in the area may be sensed”, [0333]; “tag 900 uses…RFID…techniques”, [0231], also [0232], [0326], and [0333]; RFID systems rely on an interrogation signal sent to a receiver, see Philips and Wood Jr., [0146]); 
if the information is present, transmitting the information from the patch to the aerial drone upon receipt of the interrogation signal (“When an animal's tag is sensed, the identifier and any associated information (e.g., animal temperature) may be read from the tag”, [0336]; this information is sent if the information is present; as there is no explicit recitation of the information not being transmitted when the information is not transmitted, this reference is still within the metes and bounds of the claimed invention); and 
relaying the information from the aerial drone to a monitor (“The drone may report this back to its base stations in real time”, [0336]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the method of Barton-Sweeney, with the drone, interrogation signal, and relaying of information of Hicks, because using a drone provides cost savings over sending humans out to review and/or search for animals, as taught by Hicks. The interrogation signal and receipt, which are well-known in the RFID art (See Philips and Wood Jr.) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding Claim 22, Barton-Sweeney discloses a system for managing fertility of cows, comprising: 
a patch (Element 502, Fig. 13; “the wearable sensor device 502 may be a patch”, [0115]) configured to be attached to a cow (“arranged in direct contact with the user’s skin”, [0107]; “or where tracking the fertility of multiple mammals is necessary, for example on cattle farms”, [0105]; this shows the user can be a cow]), the patch including a detector (“502 has built-in sensor(s)…”, [0115]) configured to detect a fertility condition (“that collects biomarker values from the skin”, [0115]; Element 502 is part of Fig. 13, which is an embodiment of a fertility monitoring system) of the cow (“or where tracking the fertility of multiple mammals is necessary, for example on cattle farms”, [0105]; this shows this system can be used to track a fertility cycle of a cow), the patch further including an interface component (“A controller…”, [0115]) in communication with the detector (“…may cooperate with these sensors to receive signals from the sensors”, [0015]) and configured to determine whether information related to the fertility condition is present (“For example, the color of some material on the sensor device 502 may change to indicate a fertile or non-fertile day,”, [0115]; a change indicating information can also be calculated, [0115]); and
the estimation of occurrence of a standing estrus window for the cow (“These biomarker changes…can be used to detect the fertile window”, [0107]; also [0135]-[0137]).
Barton-Sweeney discloses the claimed invention except for expressly disclosing the interface component further configured to transmit the information if present upon receipt of an interrogation signal; 
an aerial drone configured to fly in a programmed pattern and send the interrogation signal, the aerial drone further configured to receive the information transmitted by the interface component of the patch in response to the interrogation signal, the aerial drone further configured to relay the information; and a monitor configured to receive the relayed information from the aerial drone, such that the information received by the monitor allows estimation of occurrence of a standing estrus window for the cow.
However, Hicks teaches the interface component further configured to transmit the information if present upon receipt of an interrogation signal (“tag 900 uses…RFID…techniques”, [0231], also [0232], [0326], and [0333]; RFID systems rely on an interrogation signal sent to a receiver and an interface component configured to transmit information upon receipt of an interrogation signal, see Philips and Wood Jr., [0146]); 
an aerial drone (Element 1700, Fig. 17; also element 1610, Fig. 16, as explained in [0332]) configured to fly in a programmed pattern (“Drone 1620 may be programmed to fly a course (e.g. a zigzag or square pattern) over an area A (e.g. a pen or pasture)”, [0326]) and send the interrogation signal (“Antenna 1710 has a circular beam width BW in which the animal tags should reside to be sensed. By completely scanning an area in successive passes with the beam, most, if not all, tags in the area may be sensed”, [0333]); the aerial drone further configured to receive the information (“In doing so, the tag reader may sense animal-mounted ear tags and read data therefrom”, [0327]) transmitted by the interface component of the patch (Element 910, Fig. 9) in response to the interrogation signal (“When an animal's tag is sensed, the identifier and any associated information (e.g., animal temperature) may be read from the tag”, [0336]), the aerial drone further configured to relay the information (“Through the wireless link, the drone may convey data that is sense during its flight (e.g., tag identifiers and animal data)”, [0336]); and 
a monitor (Element 1620, Fig. 16) configured to receive the relayed information from the aerial drone (“Cellular transceiver 1750 is responsible for providing a wireless link to the drone's base station. Through the wireless link, the drone may convey data that is sense during its flight (e.g., tag identifiers and animal data)”, [0336]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the system of Barton-Sweeney, with the drone, interrogation signal, monitor, such that the information received by the monitor allows estimation of occurrence of a standing estrus window for the cow, because using a drone provides cost savings over sending humans out to review and/or search for animals, as taught by Hicks. The interrogation signal which is well-known in the RFID art (See Philips and Wood Jr.) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Kang et al (US 2019/0037812 A1), which discloses operating an aerial drone to fly in a programmed pattern for monitoring bioinformation from a sensor attached to a cow ([0052]-[0054]).
See Rovnyi et al (US 2016/0227742 A1), which discloses transmitting information from a patch to an aerial drone.
See Göncü et al (TR 2017/05367 A2), which discloses detecting estimating an occurrence of a standing estrus window for a cow with an aerial drone.
See Castro et al (WO 2016103079 A1), which discloses a system and device for monitoring the reproductive activity of cows utilizing a radio-frequency identification tag placed on female animals.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/Examiner, Art Unit 3791   

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791